DETAILED ACTION
Specification
The amendments to the title and Abstract are acceptable (p. 2 of Applicants’ reply filed on May 11, 2022).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on May 11, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings, and
 		(ii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  
	
Applicants’ arguments regarding IWANO’s weight (W, Examiner’s ANNOTATED Fig. 2 of IWANO, on p. 8 of the Non-Final Rejection having notification date of February 18, 2022) not being a counterweight (2nd Full paragraph on p. 7 of Applicants’ reply) along with not teaching the original limitations of dependent Claim 8 now incorporated into independent Claim 6 (3rd Full paragraph on p. 7 of Applicants’ reply) have been fully considered and are persuasive.  Thus, the former rejection of independent Claim 6 based on IWANO (US89795515) and SADAKATA (US9115719) has been withdrawn.   
	With the original limitations of dependent Claim 8 being incorporated into independent Claim 6, this obviates the former nonstatutory double patenting rejection of Claim 6 (pp. 12-14 of Applicants’ reply).   
	This application is now in condition for allowance.
Allowable Subject Matter
Claims 6-7 and 9-10 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 6 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a discharge brush (60, Fig. 1) which is fixed to the end bracket (16) facing the cooling fan (13) by a fixing member (162a, Fig. 3) attached in a radial direction relative to the rotary shaft (12), and one end of which is in contact with the rotary shaft (12), in a space (20) secured by the clearance; and 
				a counter weight (135) that is provided in the one end portion (at right end of 12 as shown in Fig. 1) of the rotary shaft (12), the one end portion being located adjacent to the cooling fan (13)” is not shown or rendered over the prior art of record.  Claims 7 and 9-10 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday February 16, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746